131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kip DORSEY, Plaintiff-Appellant,v.Thomas J. ORLOFF, District Attorney Silvia Woods;  JoannTatum, Defendants-Appellees.
No. 97-15509.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997**Decided Nov. 20, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-96-03587-FMS;  Fern M. Smith, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Kip Dorsey appeals pro se from the district court's dismissal of his complaint, brought under 42 U.S.C. § 1983, alleging that the Alameda County District Attorney and the mother of Kip's daughter, as well as the mother's attorney, violated Kip's due process rights when they sought to enforce his child support obligations in state court.  We have reviewed the record and affirm for the reasons set forth in the district court's order of dismissal, issued on February 24, 1997.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3.  Accordingly, we deny's Dorsey's request for oral argument